Case 2:19-cv-17583-CCC-JAD Document 6 Filed 01/30/20 Page 1 of 1 PageID: 37




                      UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


        Chambers of                                                  Martin Luther King Jr, Federal Bldg.
STEVEN C. MANNION                                                            & U.S. Courthouse
United States Magistrate Judge                                                50 Walnut Street
                                                                             Newark, NJ 07102
                                                                               (973) 645-3827



                                                 January 30, 2020


                               RECUSAL LETTER
                 ORIGINAL FILED WITH THE CLERK OF THE COURT


All counsel of record on the docket sheet.

                Re: NAVAS v. TOWN OF WEST NEW YORK et al
                Civil Action No 2:19-cv-17583-CCC-SCM

Dear Counsel:

       Please be advised that I am recusing myself from this case. The Clerk’s Office will assign
another magistrate judge for the pre-trial responsibilities in this case.

        SO ORDERED.




                                             1/30/2020 12:47:15 PM



Orig.: Clerk of the Court
cc:    Hon. Claire C. Cecchi, U.S.D.J.
       Parties
